Exhibit 10.2

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

22

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

09

3. EFFECTIVE DATE

16-Jul-2009

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

 

 

 

 

CODE   

  M67854

CODE   

   S1103A

 

 

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: DIANNE ROBERTS, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA, GA 30080

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, (INC.)

OTIS BYRD

9801 HWY 78 STE 3

LADSON, SC 29456-3802

 

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0012

 

 

 

 

CODE: 1EFH8

FACILITY CODE

x

10B. DATED (SEE ITEM 13)

08-Apr-2009

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.  ¨ is extended,  ¨ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15, and returning __ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted;  or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

A.

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

 

 

 

B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

 

 

x

C.

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Far 43.103(a) Bi-lateral Agreement

 

 

 

 

D.

OTHER (Specify type of modification and authority)

 

E.  IMPORTANT:  Contractor                        o is not,          x is
required to sign this document and return   1  copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:  simsa093788

 

The purpose of this modification is to increase quantity of CLINs 2126 and 2127
and order CLINs 2520 and 2521.

 

See Summary of Changes all other terms and conditions remain unchanged.

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

R.S. Docfi, Director of Contracts

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

CARL V. BRADSHAW   /  CONTRACTING OFFICER

TEL:                                                     EMAIL:

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

 

 

/s/ R.S. Docfi

 

21 July 2009

By

                /s/ Carl V. Bradshaw

 

              21-July 09

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

22

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

09

3. EFFECTIVE DATE

16-Jul-2009

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

 

 

 

 

CODE   

  M67854

CODE   

   S1103A

 

 

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: DIANNE ROBERTS, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA, GA 30080

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, INC.

OTIS BYRD

9801 HWY 78 STE 3

LADSON, SC 29456-3802

 

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0012

 

 

 

 

CODE: 1EFH8

FACILITY CODE

x

10B. DATED (SEE ITEM 13)

08-Apr-2009

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.  ¨ is extended,  ¨ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15 and returning __ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted;  or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

A.

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

 

 

 

B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

 

 

x

C.

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Far 43.103(a) Bi-lateral Agreement

 

 

 

 

D.

OTHER (Specify type of modification and authority)

 

E.  IMPORTANT:  Contractor                        o is not,          x is
required to sign this document and return   1   copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:  simsa093788

 

The purpose of this modification is to increase quantity of CLINs 2126 and 2127
and order CLINs 2520 and 2521.

 

See Summary of Changes all other terms and conditions remain unchanged.

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

CARL VERNON BRADSHAW   /  CONTRACT SPECIALIST

TEL: 703-432-4996                             EMAIL: carl.bradshaw@usmc.mil

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

 

 

 

 

 

By

                /s/ Carl V. Bradshaw

 

              21-July-2009

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

FAR (48 CFR) 53.243

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $56,356,726.00 from
$240,583,396.24 (EST) to $296,940,122.24 (EST).

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

CLIN 2126

 

The CLIN extended description has changed from The contractor shall provide CAT
I Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT I Independent
Suspension IAW FPII proposal. The Unit of Issue 1 EA equals 1 Kit. The
Independent Suspension Kits are incorporated as a NTE.

 

SUBCLIN 2126AA

 

The CLIN extended description has changed from The contractor shall provide CAT
I Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT I Independent
Suspension IAW FPII proposal. The Unit of Issue 1 EA equals 1 Kit. The
Independent Suspension Kits are incorporated as a NTE.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2126AB

 

The CLIN extended description has changed from The contractor shall provide CAT
I Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT I Independent
Suspension IAW FPII proposal. The Unit of Issue 1 EA equals 1 Kit. The
Independent Suspension Kits are incorporated as a NTE.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2126AC

 

The CLIN extended description has changed from The contractor shall provide CAT
I Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT I Independent
Suspension IAW FPII proposal. The Unit of Issue 1 EA equals 1 Kit. The
Independent Suspension Kits are incorporated as a NTE.

 

The unit of issue has changed from Kit to Each.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 2126AD

 

The CLIN extended description has changed from The contractor shall provide CAT
I Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT I Independent
Suspension IAW FPII proposal. The Unit of Issue 1 EA equals 1 Kit. The
Independent Suspension Kits are incorporated as a NTE.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2126AE

 

The CLIN extended description has changed from This SubCLIN is for Test Assets
The Contractor shall provide CAT I Independent Suspension IAW FPII proposal. The
Independent Suspension Kits are incorporated as a NTE. The Unit of Issue of 1
EACH is equal to 1 KIT. to This SubCLIN is for Test Assets The Contractor shall
provide CAT I Independent Suspension IAW FPII proposal. The Unit of Issue of 1
EACH is equal to 1 KIT. The Independent Suspension Kits are incorporated as a
NTE.

 

SUBCLIN 2126AF

 

The CLIN extended description has changed from This SubCLIN is for Test Assets
The Contractor shall provide CAT I Independent Suspension IAW FPII proposal. The
Independent Suspension Kits are incorporated as a NTE. The Unit of Issue of 1
EACH is equal to 1 KIT. to This SubCLIN is for Test Assets The Contractor shall
provide CAT I Independent Suspension IAW FPII proposal. The Unit of Issue of 1
EACH is equal to 1 KIT. The Independent Suspension Kits are incorporated as a
NTE.

 

SUBCLIN 2126AG

 

The CLIN extended description has changed from This SubCLIN is for Test Assets
The Contractor shall provide CAT I Independent Suspension IAW FPII proposal. The
Independent Suspension Kits are incorporated as a NTE. The Unit of Issue of 1
EACH is equal to 1 KIT. to This SubCLIN is for Test Assets The Contractor shall
provide CAT I Independent Suspension IAW FPII proposal. The Unit of Issue of 1
EACH is equal to 1 KIT. The Independent Suspension Kits are incorporated as a
NTE.

 

SUBCLIN 2127AA

 

The CLIN extended description has changed from The contractor shall provide CAT
II Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT II Independent
Suspension IAW FPII proposal. The Independent Suspension Kits are incorporated
as a NTE. The Unit of Issue 1 EA equals 1 Kit.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2127AB

 

The CLIN extended description has changed from The contractor shall provide CAT
II Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT II Independent
Suspension IAW FPII proposal. The Independent Suspension Kits are incorporated
as a NTE. The Unit of Issue 1 EA equals 1 Kit.

 

The unit of issue has changed from Kit to Each.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 2127AC

 

The CLIN extended description has changed from The contractor shall provide CAT
H Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT II Independent
Suspension IAW FPII proposal. The Independent Suspension Kits are incorporated
as a NTE. The Unit of Issue 1 EA equals 1 Kit.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2127AD

 

The CLIN extended description has changed from The contractor shall provide CAT
II Independent Suspension IAW FPII proposal. The Independent Suspension Kits are
incorporated as a NTE. to The contractor shall provide CAT II Independent
Suspension IAW FPII proposal. The Independent Suspension Kits are incorporated
as a NTE. The Unit of Issue 1 EA equals I Kit.

 

The unit of issue has changed from Kit to Each.

 

SUBCLIN 2126H is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126AH

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The Unit of Issue of 1 EACH is equal to 1 KIT. The Independent Suspension Kits
The Contractor shall provide CAT I Independent Suspension IAW FPII proposal.are
incorporated as a NTE.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC86912

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC869120002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AT

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC8691200020001

 

 

 

 

 

 

 

 

SUBCLIN 2126AJ is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126AJ

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as a NTW.  The Unit of Issue 1
EA equals 1 Kit

 

 

 

FOB: Destination

 

 

 

MILSTRIP: F3QCDA7305G004

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002730002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

 

ACRN AF

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0027300020001

 

 

 

 

 

 

 

 

SUBCLIN 2127AH is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AH

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as a NTE.  The Unit of Issue 1
EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC00291

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002910002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AV

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029100020002

 

 

 

 

 

 

 

 

SUBCLIN 2127AJ is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AJ

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as a NTE.  The Unit of Issue 1
EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: N6258308RCMQ700

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002920002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029200020002

 

 

 

 

 

 

 

 

SUBCLIN 2127AK is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AK

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as a NTE.  The Unit of Issue 1
EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC86912

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC869120002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AT

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC8691200020002

 

 

 

 

 

 

 

 

CLIN 2520 is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2520

 

 

 

 

 

Each

 

$

0.00

 

$

0.00

NTE

 

 

CAT I Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE. 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

 

SUBCLIN 2520AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2520AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC86912

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC869120001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AT

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC8691200010001

 

 

 

 

 

 

 

 

SUBCLIN 2520AB is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2520AB

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: F3QCDA7305G004

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002730001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AF

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0027300010001

 

 

 

 

 

 

 

 

SUBCLIN 2520AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2520AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as NTE.  The Unit of Issue 1 EA
equals 1 Kit

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC00291

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002910002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AV

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029100020001

 

 

 

 

 

 

 

 

SUBCLIN 2520AD is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2520AD

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: N6258308RCMQ700

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002920002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029200020001

 

 

 

 

 

 

 

 

CLIN 2521 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2521

 

 

 

 

 

Each

 

$

0.00

 

$

0.00

NTE

 

 

CAT II Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

 

SUBCLIN 2521AA is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2521AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC86912

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC869120001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AT

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC8691200010002

 

 

 

 

 

 

 

 

SUBCLIN 2521AB is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2521AB

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The Independent Suspension Kits are incorporated as NTE.  The Unit of Issue 1 EA
equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: F3QCDA7305G004

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002730002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AF

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0027300020002

 

 

 

 

 

 

 

 

SUBCLIN 2521AC is added as follows:

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2521AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: N6258308RCMQ700

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002920001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029200010002

 

 

 

 

 

 

 

 

SUBCLIN 2521AD is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2521AD

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension Spares

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.
The ISS Kits are incorporated as NTE.  The Unit of Issue 1 EA equals 1 Kit.

 

 

 

FOB: Destination

 

 

 

MILSTRIP: M9545009RC00291

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC002910001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AV

 

 

 

 

 

 

 

$

[***

]

 

 

CIN: M9545009RC0029100010002

 

 

 

 

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2126AH:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

N/A

 

N/A

 

N/A

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2126AJ:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2127AH:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2127AJ:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2127AK:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for CLIN 2520:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

N/A

 

N/A

 

N/A

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2520AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2520AB:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2520AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2520AD:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for CLIN 2521:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

N/A

 

N/A

 

N/A

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2521AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2521AB:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2521AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2521AD:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Origin

 

Government

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item has been added to SUBCLIN 2126AH:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

18-DEC-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

11-DEC-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2126AJ:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

23-DEC-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-1128
229-639-7518
FOB: Destination

 

M99933

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 2127AA has been
changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

30-SEP-2009

 

[***]

 

(TRAFFIC MANAGEMENT OFFICER)
DON CLARK/SANDRA KOHLER
BLDG 1241 DR 10 PROJECT CODE PLR
ALBANY GA 31704-1128
229-639-7501/7823
FOB: Destination

 

M99933

 

 

To:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

30-SEP-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2127AJ:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

20-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2520AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

06-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 2520AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

13-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2520AD:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

20-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2521AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

20-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2521AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

20-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The following Delivery Schedule has been added to SUBCLIN 2521AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

30-NOV-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

The following Delivery Schedule has been added to SUBCLIN 2521AD:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

27-JUL-2009

 

[***]

 

TRAFFIC MANAGEMENT OFFICER
M99933
DON CLARK
MCLB BLDG 1221 DR 20, MF M99933, SET
ASSY
ALBANY GA 31704-5000
229-639-7518
FOB: Destination

 

M99933

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $42,267,544.50 from $160,786,716.26 to $203,054,260.76.

 

SUBCLIN 2126AH:
Funding on SUBCLIN 2126AH is initiated as follows:

 

ACRN:  AT

 

CIN:  M9545009RC8691200020001

 

Acctng Data: 17811096520 310 67854 067443 2D 6520C5

 

Increase $[***]

 

Total: $[***]

 

Cost Code: 9RC8691215P5

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUBCLIN 2126AJ:
Funding on SUBCLIN 2126AJ is initiated as follows:

 

ACRN: AF

 

CIN: M9545009RC0027300020001

 

Acctng Data: 5783080 178 47E8 82223L 010900 00000 000000 503000 F03000 ZA 022473
360055 284940

 

Increase:  $[***]

 

Total:  $[***]

 

SUBCLIN 2127AH: 
Funding on SUBCLIN 2127AH is initiated as follows:

 

ACRN:  AV

 

CIN:  M9545009RC0029100020002

 

Acctng Data:  2182035MRAP 310 67854 067443 2D 2035MR

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 9RC0029115US

 

SUBCLIN 2127AJ:
Funding on SUBCLIN 2127AJ is initiated as follows:

 

ACRN: AE

 

CIN: M9545009RC0029200020002

 

Acctng Data: 1781810K5XG 312 9B616 1 068688 2D CMQ700

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 625838P0700W

 

SUBCLIN 2127AK:
Funding on SUBCLIN 2I27AK is initiated as follows:

 

ACRN: AT

 

CIN: M9545009RC8691200020002

 

Acctng Data: 17811096520 310 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Cost Code: 9RC8691215P5

 

SUBCLIN 2520AA:
Funding on SUBCLIN 2520AA is initiated as follows:

 

ACRN: AT

 

CIN: M9545009RC8691200010001

 

Acctng Data: 17811096520 310 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 9RC8691215P5

 

SUBCLIN 2520AB:
Funding on SUBCLIN 2520AB is initiated as follows:

 

ACRN: AF

 

CIN: M9545009RC0027300010001

 

Acctng Data: 5783080 178 47E8 82223L 010900 00000 000000 503000 F03000 ZA 022473
360055 284940

 

Increase: $[***]

 

Total: $[***]

 

SUBCLIN 2520AC:
Funding on SUBCLIN 2520AC is initiated as follows:

 

ACRN: AV

 

CIN: M9545009RC0029100020001

 

Acctng Data: 2182035MRAP 310 67854 067443 2D 2035MR

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 9RC0029115US

 

SUBCLIN 2520AD:
Funding on SUBCLIN 2520AD is initiated as follows:

 

ACRN: AE

 

CIN: M9545009RC0029200020001

 

Acctng Data: 1781810K5XG 312 9B616 1 068688 2D CMQ700

 

Increase: $[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Total: $[***]

 

Cost Code: 625838P0700W

 

SUBCLIN 2521AA:
Funding on SUBCLIN 2521AA is initiated as follows:

 

ACRN: AT

 

CIN: M9545009RC8691200010002

 

Acctng Data: 17811096520 310 67854 067443 2D 6520C5

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 9RC8691215P5

 

SUBCLIN 2521AB:
Funding on SUBCLIN 2521AB is initiated as follows:

 

ACRN: AF

 

CIN: M9545009RC0027300020002

 

Acctng Data: 5783080 178 47E8 82223L 010900 00000 000000 503000 F03000 ZA 022473
360055 284940

 

Increase: $[***]

 

Total: $[***]

 

SUBCLIN 2521AC:
Funding on SUBCLIN 2521AC is initiated as follows:

 

ACRN: AE

 

CIN: M9545009RC0029200010002

 

Acctng Data: 1781810K5XG 312 9B616 1 068688 2D CMQ700

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 625838P0700W

 

SUBCLIN 2521 AD:
Funding on SUBCLIN 2521AD is initiated as follows:

 

ACRN: AV

 

CIN: M9545009RC0029100010002

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Acctng Data: 2182035MFAP 310 67854 067443 2D 2035MR

 

Increase: $[***]

 

Total: $[***]

 

Cost Code: 9RC0029115US

 

SECTION I - CONTRACT CLAUSES

 

The following have been modified:

 

52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing efforts under contract CLIN’s 2126, 2127, 2128, 2520, and 2521
the Contractor is not authorized to make expenditures or incur obligations
exceeding $[***] dollars.

 

(b) In performing efforts under contract CLIN’s 2500, 2501, 2502, 2503, 2504
2510, 2511, 2512, 2513, 2515, 2516, 2517, 2518, and 2519 the Contractor is not
authorized to make expenditures or incur obligations exceeding $[***] dollars.

 

(c) The maximum amount for which the Government shall be liable under contract
CLIN’s 2126, 2127, 2128, 2520, and 2521 if this contract is terminated is $[***]
dollars.

 

(d) The maximum amount for which the Government shall be liable under contract
CLIN’s 2500, 2501, 2502, 2503, 2504 2510, 2511, 2512, 2513, 2515, 2516, 2517,
2518, and 2519 if this contract is terminated is $[***] dollars.

 

(End of clause)

 

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A Fixed Price Indefinite Delivery/Indefinite Quantity contract is
contemplated. The Contractor agrees to begin promptly negotiating with the
Contracting Officer the terms of a definitive contract that will include (1) all
clauses required by the Federal Acquisition Regulation (FAR) on the date of
execution of the undefinitized contract action, (2) all clauses required by law
on the date of execution of the definitive contract action, and (3) any other
mutually agreeable clauses, terms, and conditions. The Contractor agrees to
submit firm price proposal and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action and dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

 

EVENT

 

DATE

ROM Received

 

29 June 2009

Bilateral UCA Modification Award

 

2 July 2009

Proposal Due Date

 

10 July 2009

Technical Evaluation Received

 

25 July 2009

DCAA Audit Received

 

25 August 2009

Pre-Negotiation Clearance Approved

 

31 August 2009

Negotiations Complete

 

10 September 2009

Post Negotiation Clearances Approved

 

20 September 2009

Definitive Contract Modifications Executed

 

28 September 2009

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive NTE CLIN contract cost resulting from this undefinitized
contract action will include a negotiated firm-fixed price delivery order in no
event to exceed $296,316,080.96.

 

(End of clause)

 

 

(End of Summary of Changes)

 

--------------------------------------------------------------------------------

 